Citation Nr: 1617355	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-31 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active naval service from January 1972 to June 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his November 2012 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board before his claims on appeal were decided.  The Veteran was scheduled for his requested hearing in January 2016.  However, in a January 2016 letter from the Veteran's representative, the Veteran's hearing request was canceled.  Therefore, the Veteran has properly withdrawn his request for a Board hearing, and there is no bar to proceeding with a decision at this time.  

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis C is etiologically related to active service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

He, the Veteran asserts that he contracted hepatitis C while in active service.  He maintains that he likely contracted hepatitis C when getting tattoos to both forearms during active service.  In this regard, the Board notes that the service treatment records (STRs) are silent for treatment for symptoms which could be associated with a diagnosis of hepatitis C while the Veteran was in active service.  However, the STRs show that the Veteran was seen in medical in July 1972 for a papular rash that had developed at the site of tattoos he had done on both forearms in June 1972.  At the time of treatment, the Veteran's rash was determined to be the result of an allergic reaction to the green and yellow dye used in the tattoos.  

Post-service medical evidence of record shows that the Veteran was diagnosed with hepatitis C in October 2008 by his treatment providers at the VA Medical Center.  The Veteran underwent a VA examination in April 2010, when he reported that he got three tattoos while in active service-one to each forearm and another on his upper right arm.  He also admitted to cocaine abuse before, during, and after his separation from active service, but reported that he had not used cocaine in 20 years.  The examiner noted that the Veteran did not have a history of hemodialysis, blood exposure, intravenous drug use, high risk sexual practices, repeated body piercing, use of shearing shaving razors, organ transplant, or blood transfusion.  The Veteran's only high risk activities were noted to consist of tattoos and cocaine use.  The examiner confirmed the diagnosis of Hepatitis C and opined that it was less likely as not that the Veteran's hepatitis C was the result of exposure from tattoos during active service.  In this regard, the examiner noted that the Veteran had demonstrated high risk behavior both during and outside of active duty.  The examiner further noted that it was possible that the Veteran contracted hepatitis C while on active duty, when he received tattoos, but that he had other high risk behavior outside of service which may have also led to exposure to hepatitis.  
The Board finds that the April 2010 VA opinion is not adequate to serve as a negative opinion in this case.  In this regard, the Board notes that, while the examiner provided a conclusive negative opinion, the examiner failed to provide sufficient supporting rationale for the conclusion reached.  In fact, the examiner's rationale seems to indicate that it cannot be ascertained with any certainty whether the Veteran's hepatitis C was a result of receiving tattoos while in active service or other high risk activities that he engaged in after his separation from active service.  As such, the April 2010 opinion cannot serve as the basis of a denial of entitlement to service connection.  

In November 2010, the Veteran underwent a private medical examination.  At that time, the examining doctor confirmed the Veteran's diagnosis of hepatitis C and opined that it was at least as likely as not that the Veteran's hepatitis C was a direct result of his active service.  Rationale for that opinion was not provided.  In March 2016, the examiner who conducted the Veteran's November 2010 private medical evaluation submitted an addendum report.  In that report, the examiner opined that it was as likely as not that the Veteran's hepatitis C was related to his active service.  In this regard, the examiner noted that, while the Veteran did have a history of risky behaviors with drug abuse, it was known that tattooing with contaminated instruments posed a high risk for the transmission of hepatitis C.  The examiner further noted that it was not clear when hepatitis C was actually transmitted and that it could therefore have been transmitted during active service.  

While the private opinions are not entirely adequate-as the November 2010 opinion lacks a rationale and the March 2016 opinion is somewhat speculative in nature, the Board finds that the March 2016 opinion supports the conclusion that it cannot be ascertained with any certainty that the Veteran did not in fact contract hepatitis C while getting tattoos while in active service.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for hepatitis C is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board concludes that entitlement to service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for a low back disability may be decided.  Specifically, the Veteran asserts that he has a low back disability that had its onset while he was in active service.  STRs show that the Veteran was seen in medical in February 1974 for complaints of a pulled muscle in his back.  He was diagnosed with muscle strain and prescribed heat for treatment.  He returned to medical in the following month for further treatment as his back pain had not resolved.  At that time, the Veteran was prescribed Valium and heat for treatment.  

Post-service treatment notes of record shows that the Veteran has reported back pain to his treatment providers at the VA Medical Center.  The Veteran has been diagnosed with lumbago and degenerative joint disease (DJD).  

In April 2010, the Veteran was afforded a VA examination.  At that time, he reported that he first injured his back while in active service and that his back had never been the same since that time.  X-rays of his back revealed osteoarthritic changes.  The examiner diagnosed lumbosacral spondylosis and degenerative disc disease (DDD).  The examiner opined that it was less likely as not that the Veteran's back disability was a result of active service, to include the back injury during active service.  In this regard, the examiner noted that, according to the STRs, the Veteran was treated on one occasion for back pain and there was no indication of a back problem on his separation examination report.  The examiner further noted that the recorded incident of back pain in service was of one week duration and there was no indication of a serious back injury or chronic problem.  

The Board finds the April 2010 VA examination to be inadequate.  In this regard, the Board notes that the examiner failed to consider the Veteran's statement that his back had never been the same since his initial injury during service (thus indicating that he had experienced back pain since that time).  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

As noted above, the Veteran underwent a private medical evaluation in November 2010, when he reported that he first injured his back during active service and that he had continued to experience back pain in the years since the in-service injury.  The examiner diagnosed lumbosacral spondylosis and DDD.  The examiner opined that the Veteran's low back disability was as likely as not related to his active service.  However, a rationale was not provided for the conclusion reached.  

In a March 2016 addendum evaluation report, the private examiner again opined that it was as likely as not that the Veteran's low back disability was related to his active service.  In this regard, the examiner noted that the Veteran had lumbar strain that originated during active service and it was possible that his current condition was a result of the strain in service.  

The Board finds that the November 2010 and March 2016 private medical opinions are not adequate for adjudication purposes.  The November 2010 opinion lacked a supporting rationale for the conclusion reached, and the March 2016 opinion was speculative in nature.  Thus, these opinions cannot serve as the basis of a grant of entitlement to service connection.  Further, as the medical evidence currently of record is not sufficient to decide the claim of entitlement to service connection for a low back disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his back disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his low back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disability is etiologically related to his active service, to include specifically the documented reports of back pain during service.  In forming the opinion, the examiner should superficially comment on the Veteran's report that he has had back pain since the initial injury during service.   

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a low back disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


